Citation Nr: 0411658	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  01-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to an increased rating for service connected 
bilateral shin splints, currently rated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The appellant in this case is a veteran who had active 
service from August 1989 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the August 2000 rating decision, the RO declined to reopen 
the veteran's claim of service connection for a bilateral 
foot disability, and awarded a 10 percent disability 
evaluation for bilateral shin splints, which was previously 
noncompensably rated.  

A Board videoconference hearing was held at the RO in January 
2002.  In a March 2002 decision, the Board reopened the 
veteran's claim of service connection for a bilateral foot 
disability, and remanded that issue along with the issue of 
an increased rating for shin splints.  In May 2003, the Board 
remanded both issues on appeal for procedural purposes and to 
obtain additional clinical information.       

Herein, the issue of service connection for a bilateral foot 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The bilateral shin splints are manifested by mild tenderness 
and pain to deep palpation of the tibias, but resultant 
impairment that equates to more than slight knee or ankle 
disability is not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral shin splints have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims' (Court's) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made in August 2000, which is prior to November 
9, 2000, the date the VCAA was enacted.  It was therefore 
impossible to meet the Pelegrini requirement.    

A substantially complete application was received in May 
2000.  Thereafter, in a rating decision dated in August 2000, 
an increased rating for bilateral shin splints was denied.  
Only after that rating action was promulgated did the AOJ, in 
May 2002 and July 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  In addition, notice requirements were 
furnished to the veteran by means of the January 2001 
Statement of the Case, and the January 2004 Supplemental 
Statement of the Case.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on May 2002 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) or [Supplemental Statement of the 
Case (SSOC)] was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices. Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board finds that with regard to the increased rating 
issue, there has been substantial compliance with the 
assistance provisions set forth in the VCAA and pertinent 
regulations.  The record in this case includes the veteran's 
service medical records, VA treatment records, along with 
private treatment records.  Furthermore, the veteran has been 
afforded VA medical examinations to evaluate his bilateral 
shin splints disorder.  With regard to providing assistance 
to the veteran it is also noted that he has been notified of 
the applicable laws and regulations which set forth the 
criteria for increased evaluations.  The discussions in the 
rating decisions and statements of the cases have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, with respect to an increased evaluation for 
bilateral shin splints, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When a condition not specifically listed in the Rating 
Schedule is encountered, it is permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous. Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings. Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin. 38 C.F.R. § 
4.20.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, a 40 percent 
evaluation will be assigned for impairment of the tibia and 
fibula where there is nonunion, with loose motion, requiring 
a brace. A 30 percent rating is warranted for malunion with 
marked knee or ankle disability. A 20 percent rating is 
warranted for malunion with moderate knee or ankle 
disability. A 10 percent rating is warranted for malunion 
with slight knee or ankle disability. 

Factual Background

The record reveals a history of bilateral shin splints with 
complaints of pain in the shins, and tenderness to palpation 
over the tibias, dating to service.  Shortly after service VA 
clinical records reveal shin pain on a daily basis which 
increased while running, and in cold or damp weather.  In 
1993 VA clinical records reveal the veteran's complaints of 
bilateral knee pain.  In October 1993 the veteran's bilateral 
knee pain was attributed to flat feet.  Clinical records 
during that time also show that the shin splints had 
resolved, subsequent to cessation of running.  

A VA medical examination of the joints was performed in June 
2000.  The veteran complained of continued pain in both 
tibias that occurred once or twice per week or sometimes more 
often.  It was reported that he had increased pain with 
prolonged standing, and with cold or damp weather.  The tibia 
pain precluded any running or jogging, and at times the pain 
reportedly interfered with his daily activities and 
occupation.  The veteran reported that he used 800 mg of 
Motrin three times daily. A physical examination revealed 
pain and tenderness involving the anterior aspect of both 
tibias.  There were no gait or weight bearing abnormalities, 
and X-rays of the tibias were negative.  The diagnosis was: 
Shin splints involving both tibias of both lower extremities, 
associated with chronic myositis and myalgias involving both 
tibias.

A Board videoconference hearing was held at the RO in January 
2002.  The veteran testified that he had leg cramps at night 
and he medicated with Motrin.  He stated that since 1992 he 
had lost a couple of days from work, here or there.  The 
veteran testified that concerning his shin splints, he had 
been told to elevate, reduce physical activities, and use a 
hot oily mix or ice to reduce swelling.  

At a VA medical examination of the joints performed in May 
2003, it was reported that the veteran had a ruptured 
Achilles tendon of the right ankle secondary to bilateral 
shin splints.  It was reported that his shin splints had 
improved and that he had occasional cramps on his claves. A 
VA physician opined that a ruptured Achilles tendon of the 
right ankle was not found, and Achilles tendonitis which was 
found, was not related to shin splints.           

A VA general medical examination was performed in July 2003.  
It was reported that the veteran indicated that his shin 
splints had remained the same.  He complained of pain over 
the anterior aspect of the tibias associated with flare-ups 
that depended on his activities.  When the pain occurred, it 
was usually moderate to severe, lasted for a few hours, and 
was relieved with rest.  The veteran denied (leg) swelling, 
but he had had some lack of endurance because he was unable 
to run as much.  He used Tylenol for pain.  Activities and 
conditions that worsened his shin splints were described as 
running more than a half-mile, and prolonged standing and 
walking.  The veteran walked three times per week for 30 
minutes.  The use of high top boots with tight laces caused 
pain.  It was reported that the condition did not affect his 
job as a correctional officer, although it slowed him down 
after prolonged walking, and he noticed mild pain in the shin 
areas.  

The physical examination revealed that the veteran walked 
with no signs of pain or limping with ambulation.  There was 
no muscle atrophy or wasting in his lower extremities.  The 
veteran had well developed muscles on his thighs and lower 
extremities below his knees.  There was no redness or 
swelling on the anterior tibias.  Mild tenderness to deep 
palpation was reported in the anterior tibias, and pain was 
described as mild.  The veteran was able to walk on his heels 
and toes without difficulty.  A bone scan was normal.  The 
diagnoses were:  Residuals of shin splints found; pes planus 
and plantar fascitiis.  The physician opined that after 
review of the medical records, C-file, and the bone scan, the 
veteran's shin splints had resolved.  It was stated that the 
veteran had residuals of shin splints but he did not have any 
more shin splints at all.  He had residuals of shin splints 
with mild pain to the anterior aspect of the shins, but not 
really shin splints.  It was indicated that the nuclear bone 
scan was negative and there was no inflammation.  There was 
only mild tenderness to palpation and no functional loss due 
to pain, fatigue, or weakness related to the shin splints.  
Also due to the fact that the veteran was able to walk and 
run even a half-mile without pain, and he was exercising and 
doing more walking, meant very mild residuals of shin splints 
that did not impair his daily activities or his job.

At a July 2003 VA medical examination of the feet, the 
veteran's history of bilateral shin splints was reported.  It 
was indicated that X-rays of the right tibia and fibula 
revealed no defects.  The diagnosis was bilateral shin 
splints.          

Analysis

The veteran essentially argues that his bilateral shin splint 
disorder is more disabling than the current 10 percent 
disability evaluation indicates.  The record shows that his 
shin splint disability is analogously evaluated pursuant to 
Diagnostic Code 5262, tibia and fibula impairment.  
Diagnostic Code 5262 provides a 10 percent rating for 
malunion with slight knee or ankle disability; a 20 percent 
rating for malunion with moderate knee or ankle disability; a 
30 percent rating is warranted for malunion with marked knee 
or ankle disability; and a 40 percent evaluation for 
impairment of the tibia and fibula where there is nonunion, 
with loose motion, requiring a brace.

A review of the clinical data shows that currently the 
veteran has some tenderness and pain to deep palpation of the 
tibias bilaterally, and he reportedly has bilateral tibia 
pain on occasion that is exacerbated with certain activities.  
It is important to note though that currently the clinical 
record is absent for any complaints or findings referable to 
knee or ankle disablement, including any disablement related 
to bilateral shin splints.  The record goes on to show that 
the veteran is able to ambulate without abnormality, that he 
is also able to walk on his toes and heels without 
difficulty, and that he engages in walking several times per 
week for 30 minutes.  Also, from a clinical standpoint, a 
physician has opined that the veteran's bilateral shin 
splints have resolved, albeit with residuals, including mild 
pain.  In this regard, the Board concludes that the overall 
findings do not reveal impairment that equates to more than 
slight knee or ankle disability.

It must be noted that the criteria for Diagnostic Code 5262, 
tibia fibula impairment, contemplates knee or ankle 
disability, which are joints.  Since this Diagnostic Code 
contemplates joints, the Board considers that this a 
situation in which the application of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 may be warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here 
though there are no objective physical findings revealing 
pain on motion of the bilateral knees or ankles.  Moreover, 
in the most recent VA medical examination a VA physician 
opined that other than mild tenderness to deep palpation of 
the tibias, there was no functional loss due to pain, 
fatigue, or weakness related to the shin splints.  The Board 
concludes that there is no persuasive evidence of additional 
functional loss so as to more nearly approximate the criteria 
for a compensable rating under any applicable Codes. 38 
C.F.R. §§ 4.40, 4.45.   

The veteran testified concerning his bilateral shin splint 
complaints and symptoms at the January 2002 Board 
videoconference at the RO. Although an appellant may testify 
as to symptoms he perceives to be manifestations of 
disability, the question of whether a disability is present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
veteran's opinion in this regard is of limited probative 
value.

The veteran has reportedly indicated that he has some mild 
(shin) pain which slows him down.  However, most recently it 
has also been reported that his bilateral shin splints do not 
affect his job as a correctional officer.  In this regard it 
must be concluded that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, requiring consideration on an 
extra-schedular basis.  38 C.F.R. § 3.321 (b).   

In sum, the Board finds that the veteran's disability picture 
does not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. § 4.7.  The preponderance 
of the evidence is against the veteran's claim, and an 
increased evaluation for bilateral shin splints is denied.


ORDER

Entitlement to a rating in excess of 10 percent for service 
connected bilateral shin splints is not warranted.  To this 
extent, the appeal is denied. 


REMAND

As reported previously, in May 2003 the issue of service 
connection for a bilateral foot disability was remanded by 
the Board to the RO to obtain additional clinical 
information.  Among the clinical information requested was 
for a VA medical examination of the feet and for the examiner 
to provide, among other things, a medical opinion as to 
whether the veteran's pre-existing pes planus underwent an 
increase in severity during his military service, and if so, 
whether such increase in severity was beyond the natural 
progression of the disease.  

A review of the VA medical examinations performed in July 
2003, particularly the medical examination of the feet, does 
not include an opinion addressing whether there was an 
increase in severity of the preexisting bilateral flat feet.  
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the issue of service connection for a bilateral foot disorder 
is not ready for appellate review and must be remanded for 
further development. 

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the record 
and take any necessary actions 
relating to the VCAA and 
regulations, now codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The RO should 
ensure that the appellant has been 
properly advised of,  (a) the 
information and evidence not of 
record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA 
will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.      

2.  The RO should forward the claims file 
to an appropriate examiner for review, to 
specifically include the veteran's 
service medical records.  The examiner 
should be asked to offer an opinion as to 
whether the veteran's pre-existing pes 
planus disability underwent a clinically 
demonstrable increase in severity during 
military service, and if so, whether such 
increase in severity was beyond the 
natural progress of the disease.  

3.  After completion of the above, the RO 
should review the expanded record and review 
the issues on appeal. The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case. After they are afforded an opportunity 
to respond, the case should be returned to the 
Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



